 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDTri-CityPaving,Inc. and MinnesotaState Area Heavyand Highway Construction CommitteeTri-CityPaving,Inc. and International Union of Oper-ating Engineers,Local No. 49; LaborersInternation-alUnion ofNorthAmerica,LocalNo. 563;International Brotherhood of Teamsters,Local No.358, Jointly,Joint Petitioners.Cases 18-CA-3254and 18-RC-8701August 1, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 4, 1972, Administrative Law Judge ' AlbaB.Martin issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tionsand a supporting brief, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed an answering brief. On November 10,1972, the Board remanded the proceedings to the Ad-ministrative Law Judge to make additional findings offact in Case 18-RC-8701. On March 13, 1973, theAdministrative Law Judge issued the attached Sup-plemental Decision. Thereafter, the Respondent filedexceptions and a supporting brief, and the ChargingParty filed a brief in support of the AdministrativeLaw Judge's Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as herein modified.The Supreme Court, in setting forth general princi-ples applicable to the issuance of bargaining orders,held that the Board has authority to issue such ordersto remedy unfair labor practices "so coercive that,even in the absence of an 8(a)(5) violation, a bargain-ing order would have been necessary to repair theunlawful effect of those [unfair labor practices]." 2It is our duty to judge whether in the instant caseRespondent's numerous activities, which it engagedin in response to the Union's organizational effort,constitute violations of the Act so serious as to war-rant our issuance of a bargaining order. We believethat they do.Respondent refused to rehire Edward Fedor andiThe titleof "TrialExaminer"was changed to Administrative Law Judge"effective August19, 19722N L R BvGisselPacking Co,395 U S 575, 615 (1969)Joseph Gilson for work during the construction sea-son in 1971 because of their suspected union sympa-thy and activity. This refusal was in violation ofSection 8(a)(3) and (1).Further, Respondent engaged in numerous activi-tiesin violation of Section 8(a)(1), which included,inter alia,threatening employees that, if the Unionwon the election or got into the Company, Respon-dent would quit, sell out, fire some employees, lay offemployees they thought voted for the Union, reduceoperations, eliminate some crews, and not bid formore jobs. It also threatened that, if the Union wonthe election, employees would be able to work only intheir own classifications, they would probably notwork enough to qualify for unemployment during thewinter, and they would probably lose time and paybecause of a strike. Further, it threatened to fire thosewhose names were on a list of employees who signedfor the Union; it took an illegal poll of the employees'union sympathies; it interrogated an employee as tohis thoughts about the Union; and it suggested thatthe employees form their own union within the Com-pany.That the unfair labor practices of Respondent hadan irreparably adverse effect on the Union's organiza-tional effortseemsclear. From March until June 22,1971, the Union had been successful in gaining thesignaturesof 77 employees in the unit. Yet, when theelection was conducted less than 2 months later, onAugust 17, the Union lost the election by a vote of 33to 52 in a unit with approximately 104 eligible voters.Itwould indeed be naive for us to believe that themajority showing once enjoyed by the Union was notdissipated as a result of the numerous threats foundto have been made by the Respondent, when many ofthose threats related directly to the employment statusof the employees. It is equally obvious that threats ofthis nature are not easily erased from the minds ofemployees. These unfair labor practices of Respon-dent are so coercive and pervasive, we find that theynot only undermined the majority strength enjoyed bythe Union and precluded a fair election from beingconducted in August 1971, but, because of them, alsomade the possibility of erasing the effects of these pastpractices and insuring a fair election in the near futureby the use of traditional remedies appear slight. Forthese reasons, we conclude that employee sentiment,once expressed through cards, would, on balance, bebetter protected by the issuance of a bargaining order.We shall thereforeissuesuch an order.3In the "Remedy" section of his Decision, the Ad-aAs wehave foundthatRespondent's numerous unfair labor practices aresufficient to warrant an order to bargain collectively with the Union,we findit unnecessary to pass upon the findingof theAdministrative Law Judge inhis Supplemental Decision that Respondent also refused to bargain in viola-tion of Section8(a)(5) of the Act205 NLRB No. 32 TRI-CITY PAVING175ministrative Law Judge ordered backpay to Fedorfrom the date the first truckdriver started working forRespondent during the 1971 construction season tothe date the last truckdriver stopped working thatseason. Inasmuch as it is not clear to us from therecord that Fedor, under nondiscriminatory circum-stances, would have been the first truckdriver hired inthe spring and the last laid off in the fall, we feel thatthe computation of his backpay should be left to thecompliance stage of this proceeding. We will thereforeissue the standard backpay order as to Fedor.THE REMEDYIn order to effectuate the policies of the Act, wefind that it is necessary that Respondent be orderedto cease and desist from the unfair labor practicesfound; to take certain affirmative action, includingoffering Edward Fedor and Joseph Gilson employ-ment for the 1973 construction season at the workthey principally performed in the 1970 constructionseason or, if that work no longer exists, at substantial-ly equivalent work, without prejudice to their senorityor other rights and privileges; to pay Fedor theamount of backpay it is determined is due him in thecompliance stage of this proceeding; and to pay Gil-son backpay for the period worked by Ronnie Oinesduring the 1971 construction season. Backpay shall becomputed on a quarterly basis, plus interest at 6 per-cent per annum, as prescribed inF.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716.We will also order Respondent, upon request, tobargain with the Union in good faith and to post theappropriate notice.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Tri-City Paving, Inc.,Little Falls, Minnesota, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discriminatorily refusing to rehire employeesbecause of their union and suspected union sympathyand activity.(b)Threatening employees that, if the Union winsan election or gets into the Company, Respondent willquit, sell out, fire the employees, lay off some employ-ees, lay off those it thinks voted for the Union, reduceoperations, eliminate some crews, and just finish jobson hand, and probably not bid for more jobs.(c)Threatening employees that if the Union winsan election employees will have work only in theirown classification, will not work enough weeks duringthe construction season to qualify for unemploymentbenefits during the winter, and will probably lose timeand pay because of a strike.(d)Threatening that everyone whose name ap-pears on a list of those who signed for the Union willbe fired.(e)Unlawfully interrogating employees as to whatthey think of the Union.(f)Threatening prounion employees that they arecutting their own throat.(g) Suggesting that employees form their ownunion within the Company.2.Take the following affirmative action, which wefind will effectuate the policies of the Act:(a)Upon request, bargain collectively in good faithwith the Minnesota State Area Heavy and HighwayConstruction Committee for the unit described hereinwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employmentand, if an understanding is reached, embody suchunderstanding in a signed agreement. The bargainingunit is:All road crew employees employed by Tri-CityPaving, Inc., including truck drivers, equipmentoperators, laborers and ready mix employees, butexcluding office clerical employees, shop em-ployees, and guards and supervisors as defined inthe Act.(b)Offer to Edward Fedor and Joseph Gilson im-mediate and full reinstatement to their former workor, if that work no longer exists, to substantially equiv-alent work, without prejudice to their seniority andother rights and privileges, and make them whole forany loss of earnings they may have suffered by reasonof Respondent's discrimination against them in themanner set forth in the section of this Decision enti-tled "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its offices in Little Falls, Minnesota, andat all other places on all of its jobs where notices toemployees are customarily posted, copies of the at-tached notice marked "Appendix." ° Copies of saidnotice, on forms provided by the Regional DirectorforRegion 18, after being duly signed byIn the event that thisOrder is enforcedby a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNational LaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board." 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's authorized representative, shall be post-ed by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS HEREBY FURTHER ORDERED that the election heldon August 17, 1971, among the Respondent's employ-ees in the appropriate unit, be, and it hereby is, setaside and that the petition in Case 18-RC-8701 be,and it hereby is, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, loin, or help unionsTo bargain collectively through a represen-tative of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these thingsWE WILL offer to Edward Fedor and JosephGilson immediate and full reinstatement to theirformer work or, if that work no longer exists, tosubstantially equivalent work, without prejudiceto their seniority and other rights and privilegespreviously enjoyed.WE WILL pay to Edward Fedor and Joseph Gil-son backpay for any loss of pay they may havesuffered as a result of our discrimination againstthem.WE WILL NOT refuse to rehire or in any otherway discriminate against any employee becauseof his union and suspected union sympathy andactivity.WE WILL NOT threaten employees that, if theUnion wins an election or gets into the Company,Respondent will quit, sell out, fire the employees,lay off some employees, lay off those it thinksvoted for the Union, reduce operations, eliminatesome crews, and just finish jobs on hand, andprobably not bid for more jobs.WE WILL NOT threaten employees that if theUnion wins an election employees will have workonly in their classification, will not work enoughweeks during the construction season to qualifyfor unemployment benefits during the winter,and will probably lose time and pay because ofa strike.WE WILL NOT threaten that everyone whosename appears on a list of those who signed forthe Union will be fired.WE WILL NOT unlawfully interrogate employeesas to what they think of the Union.WE WILL NOT threaten prounion employees thatthey are cutting their own throat.WE WILL NOT suggest that employees form theirown union within the Company.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, to formlabor organizations, to join or assist MinnesotaStateArea Heavy and Highway ConstructionCommittee or any of its affiliated unions, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities for thepurposes of collective bargaining or other mutualaid or protection, or to refrain from any and allsuch activity.WE WILL, upon request, bargain with the Min-nesota State Area Heavy and Highway Construc-tionCommittee as the exclusive bargainingrepresentative of all employees in the appropriateunit with respect to rates of pay, wages, hours ofemployment, and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment. The appropriate bargaining unit is:All road crew employees employed by Tri-CityPaving, Inc., including truck drivers, equip-ment operators, laborers and ready mix em-ployees,butexcludingofficeclericalemployees, shop employees, and guards andsupervisors as defined in the National LaborRelations Act, as amended.All our employees are free to become, or to refrainfrom becoming, members of any labor organization.TRI-CITYPAVING, INC(Employer)DatedBy(Representative)(Title) TRI-CITY PAVING177This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 316 Federal Building, 110 SouthFourth Street,Minneapolis,Minnesota 55401, Tele-phone 612-725-2611.TRIAL EXAMINER'S DECISIONengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABOR ORGANIZATIONS INVOLVEDMinnesota State Area Heavy and Highway ConstructionCommittee is a committee which engages in organizing em-ployees for the purpose of collective bargaining, and con-sists of various labor organizations including the three listedabove in the caption to Case 18-RC-8701, all of which arelabor organizations within the meaning of Section 2(5) ofthe Act. The Committee is referred to herein as the Unionand the Committee.STATEMENT OF THE CASEALBA B. MARTIN, Trial Examiner: This consolidated pro-ceeding was heard in Little Falls, Minnesota, on December7 and 8, 1971, pursuant to a charge duly filed and served,Iand a complaint issued on October 15, 1971, and lateramended. The issues litigated were whether Respondentunlawfully refused to rehire two employees, made numer-ous unlawful threats including the threat to lay off all ormost of the employees, conducted a poll among employeeswithout the necessary safeguards, in violation of Section8(a)(3) and (1) of the Act; and whether an election theUnion lost should be set aside and the Union be given abargaining order underGissel.2After the hearing the Gener-al Counsel and Respondent filed helpful briefs, which havebeen duly considered.Upon the entire record in the case and my observation ofthe witnesses, I hereby make the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondent, Tri-City Paving, Inc., a Minnesota corpora-tion with its office and principal place of business in LittleFalls,Minnesota, is engaged in the business of road con-struction. Dunng the year prior to the issuance of the com-plaintRespondent's total sales were approximately $1.6millionof which more than $132,000 was received for con-tracts performed under the Federal Aid to Secondary RoadsProgram. Dunng the same period Respondent (sometimeshereincalled the Companyand sometimesthe Employer)purchased bituminous oil valued in excess of $50,000 direct-ly from Murphy Oil Company in Superior, Wisconsin. Thecomplaint alleged, the answer admitted, and I find thatRespondent is, and at all times material herein has been,iThe Union filed the charge on June 22, 1971 A return receipt in evidenceshows that the charge was served upon Respondent and that Respondentreceived it on June 25,1971Respondent challenged the sufficiency of thecharge It alleged violations of Sec 8(a)(1) and(3) of the Act by refusal toemploy the two employees "and other acts" which "interfered with, re-strained,and coerced employees in the exercise of the rights guaranteed inSection 7 of the Act"It is well established that such language in charge willsupport an 8(a)(I) complaint.Raymond Pearson, Inc,243 F 2d 456 (C A 5,1957),Reliance Steel Products,322 F 2d 49 (C A 5, 1963),Texas Industries,Inc, supra, Lasko Metal Products,363 F 2d 529 (C A 6, 1966),North Ameri-canRockwell Corp,389 F 2d 866 (C A 10, 1968)2N L R B v. Gissel Packing Company,395 U S 575 (1969)IIITHE UNFAIR LABOR PRACTICESA. BackgroundRespondent's principal work is the construction of blackasphalt roads. A small portion of its business is thesellingof "hot mix" and the black topping of local driveways,parking lots, etc. The business is seasonal. The busy, con-struction,seasonis from about May 15 through October 15,during which Respondent employes well over 100 employ-ees. Only a few work during the off-season. Respondent isowned in equal shares and operated by five Surma brothersand two others, each of whom has a function in the business.Del Surma is president and does most of the bidding of jobs.Stanley Surma is treasurer. Merritt 3 Surma is vice presidentand does the book work and general office work. RobertSurma is vice president and active in the management.Mark Surma is vice president and serves as one of the jobsuperintendents during the constructionseason.GilbertKapsner is part owner, secretary, and ajob superintendent.The seventh owner is Lawrence O'Tremba.From early March until June 22, 1971,4 the Union signedup on authorization cards 77 employees in an appropriateunit. The parties stipulated that the appropriate unit consist-ed of all road crew employees employed by Respondent,including truckdrivers, equipment operators, laborers andready-mix employees but excluding office clerical employ-ees, shop employees, guards and supervisors as defined inthe Act.On May 18 the Union demanded recognition, which Re-spondent refused. Respondent has never recognized or bar-gained with the Union. The Union filed its petition with theBoard (Case 18-RC-8701) on June 22. Pursuant to a con-sent election agreement executed July 22, an election washeld on August 17, which the Union lost 33 to 52. Therewere approximately 104 eligible voters according to the tallyof ballots.B. The Violations of Section 8(a)(1)1.The Company's poll of employeesDuring the Union's organizing campaign, in early May,Respondent conducted a poll among its employees to test3In the record this first name is spelled "Meritt"4 All events herein occurred in 1971 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir unionsentiment.5The superintendents and foremenpassed out to each employee on the job a small piece ofpaper asking if he wished to be represented by a union in1971, and with space for a yes or no answer and for theemployee's signature. Some 59 workers, including 8 supervi-sors and 51 rank-and-file employees, voted yes or no andsigned theirnames.An unknown number of employees, andpossibly some supervisors, also voted but did not sign theirnames. The poll was conducted openly during workinghours and possibly also during nonworking hours.Following are the Board's criteria for judging the validityof a poll:Absent unusual circumstances, the polling of employ-ees by an employer will be violative of Section8(a)(1)of the Actunlessthe following safeguards are ob-served: (1) The purpose of the poll is to determine thetruth of a union's claim of majority, (2) this purpose iscommunicated to the employees, (3) assurancesagainstreprisal are given, (4) the employees are polled by se-cret ballot, and (5) the employer has not engaged inunfair labor practices or otherwise created a coerciveatmosphere.'Respondent's poll in 1971 met none of these standards.1.President Del Surma testified that it was not taken to testthe accuracy of any claim of a majority by the Union. 2. Nosuch purpose was communicated to the employees. 3. Noassurances against reprisal were given, and at least one su-perintendent, Joe O'Tremba, admitted that he probablytold his employees when he passed out the ballots that ifthey signed up for or voted in favor of the Union he wouldfire them. That he said this is made likely by the fact thata few days before this O'Tremba told a group of employees,as credibly testified by employee Platz and not contradictedby O'Tremba, that "if anybody signed for the Union theywould be done." 4. The poll was not by secret ballot. 5. Aswill be seen below, Respondent engaged in other unfairlabor practices.As Respondent's poll in 1971 was conducted without thenecessary safeguards I find, consistent with precedent,' thatit interfered with, restrained and coerced employees in theexercise of the rights guaranteed in Section 7 of the Act,Respondent thereby violating Section 8(a)(I).2.Respondent's threatsThe record established that other supervisors than JoeO'Tremba, and some owners, threatened employees be-cause of their union activity and sympathy.1.On May 18, according to the credited testimony ofEdward Fedor, a credible witness, Mark Surma told Fedor,"I understand that you are pretty much of a union guy, soyou will just have to find a job with someone who belongsto a union." Fedor was then seeking reemployment withRespondent for the summer. Mark Surma told him also thatRobert Surma was then at a meeting 8 where he would get5Respondent had conducted several similar polls in previous years, butthis one occurred after some 29 employees had signed up for the Union6 StruksnesConstruction Co, Inc,165 NLRB 1062a list of all those who signed up for the Union this springand when they got the list everyone on it was going to befired. Surma added that if we are forced into a union, wewill quit completely and start again with about eight trucksand all new men.2.About the middle of May, according to the creditedand uncontradicted testimony of Joseph Gilson, a crediblewitness, President Del Surma told him that they were notgoing to hire anyone who had anything to do with theUnion, that the Company was not going to accept theUnion, and that if the employees voted to be represented bytheUnion, "they" would sell out. (President Del Surmadenied telling any employee that the Company would closedown.) Shortly before this Job Superintendent WillardHoule had told Gilson that "they just won't let me hire youbecause of the Union."3.Several employees testified concerning threats made toemployees by Job Superintendent Houle, and the latter ad-mitted some of them. Prior to the election there was consid-erablediscussionbetweenHoule and the employeesconcerning the Union. Employee Olson testified that Houletold the employees that if the Union won the election Re-spondent would lay off the whole crew and hire back justenough to finish up the season. Employee Oines testifiedthat Houle said that if the Company "went union," therewould be a big layoff and they would have smaller crews.Employee Lof said that Houle told employees that if it"went union," there would be a layoff and Respondentwould lay off people it thought voted for the Union. Houleadmitted telling employees during the preelection campaignthat if the Union won the election Respondent would haveto economize and slow down operations a little "becausethere wasn't that much work that we had on hand... .He admitted telling employees that they would reduce oper-ations of the hot mix plant, which Houle was in charge of.He admitted probably telling employees that if they "wentunion" Respondent probably wouldn't bid on more jobsbecause they would have to bid at higher wage rates sincethey had gone union. Upon the entire record I credit thetestimony of Oines and Lof, as well as the admissions ofHoule.4.Employee McKinney, who by his demeanor impressedme as a credible witness, testified that Job SuperintendentElmer Engel came up to him and asked him what he thoughtof the Union. When McKinney replied in the affirmativeEngel "turned around and threw up his hands and said Iwas cutting my own throat and they would have to make thebest of [it] with their skeleton crews." On the witness standEngel admitted "probably" telling his entire crew that if theUnion got [in] they would be cut down to a skeleton crewand that they would then just finish the jobs they then had.On the entire record I credit McKinney's testimony andEngel's admission.5.Employee Gerald Kostreba credibly testified that theday before the election President Del Surma came up to himand said, among other things, that if the Union got in theycouldn't compete with other outfits; that he would like tobid on a certain job that was coming up but if the Company7 SeeN L R B v Berggren & Sons, Inc,406 F 2d 239 (C A 8, 1969).Union under state mediation auspices, at which the Union demanded recog-8On May 18 Robert Surma attended a meeting with representatives of thenition and Respondent refused TRI-CITY PAVING179went union the chances of getting the job were very slimbecause a certain other company, Starre, would underbidthem. President Surma's witness-stand version of this con-versation (which he placed in early July) was that he told theemployee that "if it didn't go union your pay would possiblybe raised to a union scale, but if it did go the other way itwould hamper our Company and our method of bidding,because 80 percent of our work is bid against nonunioncontractors, and by just simple logic if we would have lesswork we would have to hire less employees. You don't hireemployees in this type of business unless you have thework." Under all the circumstances I credit both versions ofthis conversation and find that Surma uttered the substanceof both versions. I credit Kostreba's testimony that thisconversation took place the day before the election.3.The paycheck enclosureWith the last paychecks sent to employeesjust before theelection, Respondent enclosed an unsigned letter written byVice President Robert Surma addressed to "Dear Sir," andreading as follows:As you know, on Tuesday an election will be held.We would like to give you a few facts that Don Shaver 9isn't telling.Did you know that if you vote yes, you will be classi-fied as either a Laborer, Driver, or Operator.This means: if your classification is an Operator, andwe don't have any work for your Loader, Dozer, PaverEtc., you cannot drive a truck or do any other kind ofwork to get your time in. If there is no work for yourpiece of equipment ;here will be no work for you, thisincludes Truck Drivers also.We have always, in the past, tried to keep you peopleworking no matter what classification you are, and I'msure thats what you want.If you vote no it will continue this way otherwisesome of you may have a hard time to get in enoughweeks to be eligible for unemployment checks in thewinter. I'm sure you don't want this and neither do we.Also the Union Contract for the entire State of Min-nesota expires early next year. This means your initia-tion fee and monthly dues are only good for the coupleof months work that are left this year. Most likely therewill be a strike next spring. Do you want to lose moretime then?Why have a man from St. Paul claim to representyou. Do you really think he cares ?? you are moreintelligent than to believe all what he is saying. He maynot think so, but we do otherwise we wouldn't ask somany of you to come back year after year.We need you, he doesn't we need you because, inorder for us to compete in this area we cannot affordto belong to the Union. We have to bid against othercontractors who are non-union and we cannot getenough work for the whole season that way. We wouldhave to eliminate some of our smaller crews and possi-bly combine our larger crews in order to be more effi-9 Shaver was the coordinator for the various unions comprising the Charg-ing Party-Petitionercient. This means fewer people working.A Novote isa vote for your independence!!!!4. Preelection speechesThe election was held on Tuesday,August 17. On theFridaybefore the election,in St.Joseph,Minnesota, and ontheMonday morning before the election,in Little Falls,Minnesota,President Del Surma talked to groups of about20 and 25 employees.Three employees testified as to what was said at St. Jo-seph and four as to what was said at Little Falls.Concerning St. Joseph,GarryMcKinney credibly testi-fied that President Surma saidthatif the Union got in theCompany could not compete and that it would cut downand the employees would mostlikelylose their jobs; thattheywould have to work at least 18 weeks in order to drawunemployment benefits during the off-season; and hetalked about the employees having an inside companyunion.Employee Kummit testified that President Surmastated that if the Union got in there would be a big layoffand the Company would just finish the jobs it had with fourmen and the employees they needed;that probably most ofthe employees would not get in their 18 weeks in order todraw unemployment benefits;that theCompanyprobablywould not even bid on a job coming up in Stearns Countybecause it could not compete with nonunion contractors;that the employees should form their own union within theCompany, and then they could keep their money and havea "jackpot"rather than sending it to the Union.EmployeeImdieke, a credible witness, testified that President Del Sur-ma told the employeesthe Companycould not competewith nonunion contractors; that if they went union theCompanywould lay offa percentage of the men,and thatthe men who worked would have work only in their ownclassifications.Vice President Robert Surma testified that atSt. Joseph he told the employees that under a union contracttheywould be classified into jobs and the only work theycould do would be work in their classifications.Concerning the meeting at Little Falls, President Surmaexpressed substantially the same ideas he had stated at St.Joseph,and added a thought about the wage freeze whichhad been announced by President Nixon in the meantime.He said,according to Oines and Olson, that the employeeswould not get their wage raise because of the wage freeze,so there was no point to their "going union."He expressedthe thought about not being able to compete in biddingagainst nonunion contractors,including the Stearns Countyjob, and that thereforetheywould probably be short ofwork; that if the Union got in there would be a layoff andsupervisors and a small crew would finish the season. Em-ployee Olson testified,"All we seemed to be hearing was ifthe vote went`yes' we would be laid off." Employee Lof,who impressed me as a very credible witness, stated thatPresident Surma said thatif theywent union there would bejobs the Companycouldnot bid on because of the highlabor cost;that if they had topay theemployees more theywould have to bid the jobs higher;that they would quitbidding on newjobs andjust finish up on the jobs they werethen doing; thattheywould consolidate crews and have alayoffand finish the work with foremen and a few employ- 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDees; that in a union if there is no work in an employee'sclassification,he would be out of work.President Del Surma testified he gave the same talk toboth groups. He admitted telling the employees at St. Jo-seph that if he had to bid for the Stearns County job at aunion rate, his price would have to be higher and the Com-pany would probably not get thejob.He testified he told theemployees that under a contract his former employer hadwith a union,employees got work only in their classifica-tions, and if there was no work in your classification youwere told to go home. At the hearing President Surma al-lowed that he was referring to a contract he knew aboutsome 7 years before. Surma testified that he told the em-ployees that the Company was "not entirely against union,the only thing we don't like about the unions is the people... that are running these unions like Meaney here thatgets up and tells the President of the United States to go tohell."When the General Counsel oberved that he couldn'tpossibly have made that statement because"the controver-sy on the President occurred long after August 13," Surmaresumed that he told the employees that unions were goodat one time,"but at this date unions, as far as I am con-cerned, or like I just got through saying you have Hoffa injailwhich I told them.Meaney was later, because this isreflected on the people. . . .He was a former member ofthe Teamsters,this is the point I am trying to get acrossThat's why I did say, `If you want tojoin a union start yourown union,don't giveyourmoney to people like this."'President Del Surma denied telling the employee groupsat St. Joseph and Little Falls that the Company would stopbidding on jobs, that it would sell most of its equipment orany of it, that it would lay off most of them if they votedfor the Union.5.Conclusions as to violations of Section 8(a)(1)Upon the above testimony and the entire record consid-ered as a whole I conclude and find that during the organi-zational and preelection campaign,Respondent repeatedlythreatened the employees with economic reprisals if theUnion won the election,that President Del Surma promisedKostreba economic benefit if the Union lost the election,and that Job Superintendent Engel interrogated McKinneyconcerning his union affiliation and sympathy, all in viola-tion of Section 8(a)(1) of the Act.Thus, Superintendent Joe O'Tremba told employees thatif they signed up with the Union he would discharge them,and he told a "union guy" Fedor,that he would have to finda job with a "union employer " Mark Surma told an em-ployee that when the Company got a list of those who signedfor the Union that spring it would fire all of them; that ifthe Company was "forced into a union"itwould quit com-pletely and start again with about eight trucks and all newmen. Mark Surma did not deny most of this testimony andin any case he was an unconvincing and unbelievable wit-ness.Thus, President Del Surma told Gilson that the Companywas not going to hire anyone who had anything to do withthe Union, that if the Union won the Company would sellout.Thus, Job Superintendent Houle told Gilson that "theyjust won't let me hire you because of the Union." Houlethreatened employees with a big layoff if the Union got in,that Respondent would lay off those it thought voted for theUnion, and that Respondent probably would not bid formore jobs.Thus, Job Superintendent Engel interrogated McKinneyas to what he thought of the Union and when he learnedMcKinney was for the Union Engel told him he was cuttinghis own throat; and Engel told his crew that if the Uniongot in the Company would cut down to a skeleton crew anditwould just finishthe jobs it then had.Thus,in itsletter enclosed with the paychecks just beforethe election, Respondent told the employees that if theyvoted the Union in their working conditions would changein that they would receive work only in theirclassificationsand that some of them would lose work and might notqualify for unemployment benefits the next winter.Its state-ment concerning eliminating some smaller crews and com-bining larger crews and that this meant fewer peopleworking added up, under all the circumstances of this situa-tion, to a further threat of discharge of some employees ifthe Union won the election.Its introduction of the thoughtof a strike when,insofar as the record showed no strike wasbeing discussed among the employees,was an additional,intentional threat that employees would lose time and payif they voted the Union in.10 An additionalviolation was itsthreat,however spelled out and explained,that if the Unioncame in it would mean thelayoffof some employees. Re-spondent was not immune from these violations because itoverlooked or may not have known that bargaining inter-vened between certification and a contract.Similarly, President Del Surma's speeches just before theelection contained many additional threats. These threats,if ingood faith (which is doubtful in the light of the wholerecord),were grounded on the assumption that the severalunions involved in the bargaining,if they won the electionand were certified,would insist upon no work outside anemployee's classification,and higher wages, to the pointthat Respondent could not compete with "non-union" em-ployers and would have to lay off employees. The unionsnamed in the caption were all local unions,and it seems tome that they would feel sufficiently answerable to theiremployee-members not to cause them this hardship. In anycase the record contained no suggestion or proof that theunions involved with the Minnesota State Area Heavy andHighway Construction Committee had any interest otherthan to bargain in the best interest of the members of theseveral unions. Also, there was no proof that President Sur-ma sought,by contacts with any of theunions or otherwise,to check the accuracy of his remarks and threats to theemployees before making them.Underall the circumstanc-es I findtheywere threats and not mere predictions, andthat they were further violations of Section 8(a)(1).10Cf OrkinExterminatingCompany of Florida,Inc, 152 NLRB 83, 93,enfd 379 F2d 972 (C A 5, 1967) TRI-CITY PAVING181C. The Refusalsto Rehire1. Joseph GilsonJoseph Gilson worked for Respondent during three sea-sons, the summers of 1968, 1969, and 1970. His main jobwas operating a steel roller, but he also worked at times asa flag man, truckdriver, shouldering machine operator, andthe operator of a rubber roller. Gilson credibly testified thathe was never reprimanded or criticized. In the summer of1970 he worked on Job Superintendent Houle's hot-mixcrew. That he was a valued employee was shown by the factthat in 1970 another superintendent or foreman tried to gethim away from Houle and the latter would not let him go.In 1970 he worked late into October, until the end of theseason.In a company poll in June 1970, when Part Owner, Secre-tary, and Job Superintendent Kapsner was polling Gilson,the latter marked the ballot "yes," that he wished to berepresented by a union, and handed the ballot to Kapsner.Gilson signed an authorization card for one of the unionscomprising the Committee on March 4, 1971. Houle admit-ted on the witness stand that in the spring of 1971 Gilsontold him that he had signed up for the Union.Houle and Gilson were neighbors, and their families werefriends. On Sunday, May 9, 1971, Gilson's 19-year-old son,Gerald, a college student, asked Houle for a summer jobwith Respondent. Houle replied he thought Gerald couldget one. In the conversation Houle said that Gerald's fatherwasn't working "because he was working for the Union alittle bit and his employers were kind of mad at him for thisreason." Houle added that he "tried to get him on but itwasn'tup to him." After the conversation Gerald repeatedthe conversation to his father. Gerald did not get the sum-mer job. Gerald's testimony was uncontradicted.A few days later, on about May 15, Joseph Gilson spoketo Houle about reemployment for the'71 season. Houle toldhim that he wasn't allowed to put him on because of theUnion, that he would like to put him on, he hated to losehim, but that "they just won't let me hire you because of theUnion." Houle suggested that Gilson talk with OwnerKapsner. As a witness Houle did not deny this conversation.Gilson then went to Respondent's office at Little Falls tosee Kapsner, who was not there. Gilson met President DelSurma outside the office and asked him about a job. Ac-cording to Gilson's uncontradicted testimony PresidentSurma said he would not give him a definite answer, that hewould have to see Kapsner. Gilson asked Surma if he wasblackballed because of the Union. Surma replied, accordingtoGilson's credible and credited testimony, that "theyweren't going to hire anybody who had anything to do withthe Union. If they did have to go union, they were going tohave a sale and sell out. They weren't just going to acceptthe Union." Surma added that Gilson would have to seeKapsner for a definite answer.The following week Gilson talked with Kapsner outsidethe office at Little Falls, who definitely refused to hire himbecause of "the Union," according to Gilson's credited tes-timony. Kapsner had had a heart attack about a monthbefore the hearing.In lieuof his testimony the parties stipu-lated that he would testify in conformity with his pretrialaffidavit given the General Counsel. His affidavit said:Gilson did talk to me one time this spring. As I recallhe talked to me early in the spring and I believe it wasin the yard at Little Falls. He asked me if we had a jobfor him and Ijust told him no that his job was eliminat-ed. That was all that we talked about. He did not askme about other work. He did say to me that he sup-posed if he was a nonunion man I would hire him. I justtold him that that had nothing to do with it. That wasall that was said about the Union... .In late June Job Superintendent Houle told employeeLof, according to the latter's credited testimony, that Kaps-ner wouldn't let Houle rehire Gilson in the spring "becausehe was for the Union." Houle did not deny this testimony.Respondent's defense was that in 1970 it used two steelroller operators and in 1971 it changed its operation forbusiness reasons and used only one. Houle testified he andKapsner selected Oines over Gilson because "we thought hewas a little better operator." It was not shown in whatrespect he was a better operator. Gilson had worked forRespondent for three summers, and Oines for only one. Ofnote is that although Respondent hired a new truckdriverfor the '71 season, and used a new man running a secondrubber roller for a period on Houle's crew, it did not offerGilson either of these jobs. Of further note is that Houle"referred" Gilson to someone outside the Company whomHoule knew.In view of Respondent's vigorous antiunion campaign inthe spring of 1971 conducted by several owners and addi-tional job superintendents, as found above, I conclude andhold that Respondent refused Gilson reemployment in 1971because it thought or suspected that he was an activist fortheUnion. Houle's statement to Gerald Gilson that hisfather was "working for the Union" tends to prove this. Therecord is conclusive that Respondent was dead set againsthaving anything to do with the Union except to keep it out.One way to achieve this was to eliminate one it suspectedof being an activist. Upon all the testimony concerningGilson, and the entire record considered as a whole, I con-clude that by discriminatorily failing and refusing to rehireGilson for the 1971 summer season Respondent violatedSection 8(a)(3) and (1) of the Act.2.Edward FedorEdward Fedor worked for Respondent from 1959 until1966 and from 1968 through the 1970 construction season.Through the years he performed several jobs, but most ofthe time he drove a truck. Respondent did not rehire himin 1971. By his demeanor Fedor impressed me as an honestand credible witness.As has been seen above, on May 18, 1971, Owner-JobSuperintendent Mark Surma told Fedor that he would haveto find a job with someone who "belongs" to the Unionbecause "I understand you are pretty much a union guy."Upon request as to how Surma knew he had anything to dowith the Union (Fedor signed a union card on March 10,1971), Surma replied that "I have heard . . . that you are 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDpretty much with the Union. . . . You went ahead with theunion guys and talked to them" 'IThe following day, according to the credited testimony ofFedor, he phoned Vice President Robert Surma, and askedhim if Fedor would be reemployed and how soon. Surmareplied, "You know what you were told yesterday and thatgoes." Robert Surma denied the above and testified that hetold Fedor he was not being reemployed "because of hisdrinking problem." Surma testified Fedor replied that "hewasn't drinking any more."Fedor then phoned Owner-Treasurer Stanley Surma andasked him when Fedor would go to work. According toFedor's credited testimony, Surma confirmed that Fedorwasn't going to work and that it was "because of theUnion," and "there might be something else." Stanley Sur-ma testified he told Fedor it was "because of his drinkingproblem," and denied telling Fedor it was because of theUnion.Respondent's alleged reason, and the alleged sole reason,for not rehiring Fedor in 1971 was his "drinking problem."President Del Surma testified "I have heard he had a drink-ing problem for the last 10 years," but Respondent rehiredFedor many of those years, as has been seen above. Fedorjoined Alcoholics Anonymous in 1970 and continued as amember for half of 1971, according to his credited testimo-ny. Fedor credibly testified that in 1970 he did no drinkingthat affected his work. Co-owner Stanley Surma learnedduring the summer of 1971 that Fedor was going to meet-ings of Alcoholics Anonymous. Given ample opportunityno owner or supervisor testified to any evidence of or aproblem concerning Fedor and drinking and hisjob in 1970,which fact is weighty evidence that Fedor was not drinkingin 1970 and that Respondent knew it. They testified to someincidents,mostly away from the job during nonworkinghours, of intoxication in 1969, but despite this Respondentrehired him in 1970 and he worked the whole season. Presi-dent Del Surma explained this with the remark, "We like togive a man a fair chance." Owner Stanley Surma testifiedto an incident in 1969 when Fedor worked in the crewStanley was running; Stanley put him to work even thoughFedor was intoxicated. Stanley explained that when Fedorwas drinking he would be a lot better in a few hours.As there was no "drinking problem" in 1970, as Respon-dent employed Fedor during the 1970 construction seasondespite his drinking problem in 1969, and upon the entirerecord, I believe and hold that the "drinking problem" wasbut a pretext and not the real reason for not rehiring Fedorin 1971.Respondent introduced much testimony concerning a mi-nor accident Fedor had with a piece of heavy equipmentlate in the summer of 1970. There was no evidence that theaccident was due in any way to drinking. Despite the acci-dent Fedor continued working for Respondent until the endof the season in 1970, and he was not reprimanded for theaccident, even though Respondent allegedly has a policy ofdischarging employees involved in accidents. President Del" Mark Surma testified that Fedor was "half-intoxicated" on this occa-sionDel Surma testified that when Fedor asked him for ajob in 1971 Fedorwas "somewhat incoherent " Upon all the evidence relating to Fedor, and myassessmentof credibility, I do not credit this testimonySurma testified the accident was "not the reason why wedidn't hire him back."Respondent contended further that Fedor was not re-hiredbecause its insurance company frowned uponRespondent's employment of any driver with a drinkingproblem. All the testimony on this point was from PresidentDel Surma, whose testimony was, at best, vague and confus-ing. Surma testified that the insurance company phonedhim, "I think it was early in the spring." On cross-examina-tion President Surma didn't know whether Fedor's requestof him for a job in 1971 (Fedor had not testified he contact-ed Del) was before the call from the insurance company. Headded that he thought he first heard of the accident 2 daysafter it occurred. On redirect examination he testified hereceived calls from two representatives of the insurancecompany, and that one of them came 2 days after the acci-dent. In any case there was no proof that President Del evertold the other owners and superintendents who refused torehire Fedor, of the calls from and sentiments of the insur-ance company. And in any case after hearing from theinsurance company President Del Surma never undertookto learn if Fedor still had his drinking problem. Further, byhis demeanor and testimony President Surma was not aconvincing witness.All in all Respondent's defense to the Fedor matter wassometimes self-contradictory, sometimes confusing, andaways unconvincing.In view of Fedor's long service with Respondent, duringwhich his drinking problem was condoned, as three Surmabrothers,Mark, Robert, and Stanley, in effect told him hewas not being reemployed in 1971 because of the Union, asneither Robert Surma nor the Company ever investigatedthe accuracy of Fedor's alleged remark to Robert Surmathat Fedor was not drinking anymore, and as Fedor signedup for the Union in the spring of 1971 when Respondentwas dead-set against the entrance of the Union into theCompany, I find on the preponderance of the evidence inthe entire record considered as a whole that Respondentdiscriminatorily refused to rehire Fedor in 1971 because itsuspected him of prounion sympathy, and in order to dis-courage membership and activity in the Union, Respondentthereby further violating Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Tri-City Paving, Inc., is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Minnesota State Area Heavy and Highway Construc-tion Committee consists of various labor organizations in-cluding International Union of Operating Engineers, LocalNo. 49; Laborers International Union of North America,Local No. 563; and International Brotherhood of Team-sters,Local No. 358; all of which are labor organizationswithin the meaning of Section 2(5) of the Act.3.By discriminatorily failing and refusing to rehire Ed-ward Fedor and Joseph Gilson for work during the 1971construction season, because of their suspected union sym-pathy and activity, thereby discouraging membership andactivity in the Union, Respondent has violated and is violat-ing Section 8(a)(3) and (1) of the Act.4.By threatening prounion applicants for rehire that hewould have to find a job with a union employer, that the TRI-CITY PAVINGCompany is not going to hire anyone having anything to dowith the Union, and that the owners will not allow hisreemployment because of the Union, Respondent has vio-lated and is violating Section 8(a)(1) of the Act.5.By threatening employees that if the Union won theelection or got into the Company Respondent would quit,sell out, fire the employees, lay off some employees, lay offthose it thought voted for the Union, reduce operations,eliminate some crews and just finish jobs on hand, wouldprobably not bid for more jobs, Respondent has violatedand is violating Section 8(a)(1) of the Act.6.By threatening employees that if the Union won theelection employees would have work only in their own clas-sification,would not work enough weeks during the con-struction season to qualify for unemployment benefitsduring the winter, and would probably lose time and paybecause of a strike, Respondent has violated and is violatingSection 8(a)(1) of the Act.7.By threatening that everyone would be fired whosename was on a list of those who signed for the Union in thespring of 1971, Respondent has violated and is violatingSection 8(a)(1) of the Act.8.By interrogating an employee as to what he thought ofthe Union, Respondent has violated and is violating Section8(a)(1) of the Act.9.By threatening a prounion employee that he is cuttinghis own throat Respondent has violated and is violatingSection 8(a)(1) of the Act.10.By suggesting that the employees form their ownunion within the Company, Respondent interfered with,restrained, and coerced employees in the rights guaranteedin Section 7 of the Act, in further violation of Section8(a)(1).11.The aforesaid labor practices are unfair labor practic-es affecting commerce within the meaning of Section 2(6)and (7) of the Act.REMEDYIn order to effectuate the policies of the Act,I recom-mend the customary broadcease-and-desist order and theaffirmative relief conventionally ordered incases of thisnature,where Respondent's unfairlabor practices were ofa character which struck at the roots of employee rightssafeguarded by the Act.To remedy its discriminatory failure andrefusal to rehireEdward Fedor and Joseph Gilson, Respondent will be re-quired to offer each of them, immediately, employment forthe full 1972 constructionseasonat the work they principal-ly performed in the 1970 constructionseason,or if that workno longer exists, to substantially equivalent work, withoutprejudice to his seniority or other rights and privileges; andto pay them backpay for the 1971 constructionseason (lessnet interim earnings) computed on a quarterly basis, plusinterestat 6 percent per annum, as prescribed in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co,138 NLRB 716, from the date the first truckdri-ver started working to the date the last truckdriver stoppedworking thatseason inthe case of Fedor, and for the fullpenodRonnie Oinesworked thatseason inthe case ofGilson.[Recommended Order omitted from publication.]183RECOMMENDATIONS IN THE REPRESENTATIONCASEThe Union filed timely objections to alleged conduct af-fecting the results of the election. In dispute in the evidenceiswhether Respondent served a copy of the objections uponRespondent. In his amended complaint, order consolidat-ing cases,and notice of hearing, issued November 23, 1971,setting the hearing for December 7, 1971, the General Coun-sel apprised Respondent of three allegations of the objec-tions, asfollows:On August 20, 1971, the Joint Petitioners filed timelyobjections to conduct affecting the results of the elec-tion alleging in substance that among other acts theEmployer kept people on the eligibility list althoughthey had terminated their employment with the em-ployer, coerced and intimidated employees by threatsand laid off employees prior to the date of election sothat they would be ineligible to vote.According to a return receipt in evidence Respondent re-ceived the amended complaint, order consolidating cases,and notice of hearing on November 23, 1971, some 12 daysbefore the hearing. On this evidence I conclude that Re-spondent received timely notice of the above objections setforth in the amended complaint and that resolution of theobjections does not require resolution of the question as towhether the Union-Petitioner served a copy of the objec-tionsupon the Company.The above findings and conclusions and conclusions oflaw establish that for weeks prior to the election Respon-dent did indeed coerce and intimidate employees by threats,and that it continued to do so right up to the election. Itcoerced and intimidated employees in the letterenclosedwith the last paychecks sent to employees just before theelection, in President Surma's remarks to Kostreba the daybefore the election with a promise of benefit and a threatof reprisal, and in President Surma's threats to groups ofemployees at St. Joseph and Little Falls just before theelection.In addition the Union-Petitioner proved at the hearingthrough uncontradicted testimony that on August 17, elec-tionday,Respondent telephoned an employee who had quitRespondent's employ on August 3, and had him come downand vote, telling him how to vote. The payroll period agreedupon in the stipulation for certification upon consent elec-tion, to which Respondent was a party, was July 16, and thatinstrument provided that those who quit after the payrollpenod were excluded from voting. The employeehad goneto Respondent's office in Little Falls and told Vice Presi-dent MerritSurma,who keeps the books, that he was quit-ting.Thereafter it was Respondent's responsibility toremove his name from the eligibilitylist. Itsfailure to re-move it, and its calling the employee to come down and voteand telling him how to vote were furtheractions designedto interfere with the results of the election.Respondent's attitude toward the election was furtherrevealed by President Del Surma's misrepresentation at thepreelection conference when the eligibility of voters wasbeing discussed among the parties, that ElmerEngel was 184DECISIONS OF NATIONAL LABOR RELATIONS BOARD"like a regular worker and had a right to vote." Soon Engeldrove up in a truck with "superintendent" printed on thesides, and the Board agent told Del and Robert Surma, whowere present, that they should delete Engel's name becausehe was a superintendent.In view of Respondent's widespread threats to employeesfor weeks before the election, including threats of layoffs,reducing operations, and even quitting business 12 or sellingout; followed by threats of reprisal in the payroll enclosureand speeches just before the election;13 in view of the otherunfair labor practices shortly before the election, includingthe suggestion that employees form their own union, aninterrogation and a promise of benefit; I believe and find,in the language ofGissel,14that Respondent's unfair laborpractices had "the tendency to undermine majority strengthand impede the election process," that "the possibility oferasing the effects of [the] past practices and insuring a fairelection . . . by the use of traditional remedies . . . isslight,"and that "employer sentiment once expressedthrough cards would, on balance, be better protected by abargaining order." I therefore recommend that the Boardissue a bargaining order. I recommend that Respondent,upon request, bargain collectively with the Union as theexclusive representative of its employees in the unit set forthin the Trial Examiner's Decision concerning wages, hours,and other terms and condition of employment, and, if anunderstanding is reached, embody such understanding in asigned agreement.1512 See Welles,The Obligation to Bargain on theBasis of a Card Majority,3 Georgia Law Review349, 358 (1969)13Respondent contended the disparity between the77 who hadsigned upfor the Union before the petition was filed and the33 who voted for theUnion at the election, was accounted for by the "Wage-Price Freeze" an-nounced two nights before the election Although the"Freeze" may have hadsome impact,the record does not permit a finding that it was the principalcause of thedisparity14 See In2, supra15 In view of this resolution of the representation caseIhereby denyRespondent'smotion made at the hearing to strike the Union's case onobjectionsSUPPLEMENTAL DECISIONFINDINGS AND CONCLUSIONSA. Whether the Union Served the ObjectionsUpon RespondentALBA B. MARTIN, Administrative Law Judge: On Novem-ber 10, 1972, the Board remanded this proceeding to me forfurther findings of fact as to whether the Union served uponRespondent a copy of its objections to conduct affecting theresults of the election on August 17, 1971, in Case 18-RC-8701. This remand comes after the Trial Examiner'sDecision and prior to any decision by the Board.At the hearing Robert McPherson, who by his demeanoras a witness impressed me as a credible witness, crediblytestified that he was present when the objections to theelection were written, when they were hand-delivered to theBoard's Regional Director, and when a copy addressed toRespondent was deposited in the United States mail.McPherson was an organizer and a part of the organizingteam comprising the Committee which filed the petition. Hewas present, along with the coordinator of the Committee,Donald R. Shaver, and another organizer, Louis Counter,when the objections were being typed by a secretary inShaver's office on August 20, 1971. Then, Shaver and Mc-Pherson "proceed(ed)" to the Board's Regional Office andShaver handed the objections to the Regional Director.Shaver had a duplicate copy with him in a stamped envelopeaddressed to Respondent at its office in Little Falls, Minne-sota.From the Regional Director's office they "took itdown stairs" and deposited it in the mail in the "FederalCourt Building" in Minneapolis. As the Regional Office wasin the Federal Building in Minneapolis, and as they went"down stairs" and mailed the envelope addressed to Re-spondent, I find that they mailed it in the Federal Buildingand that "Federal Court Building" was a slip of the tongueby the witness. In any case the record is clear that theydelivered the objections to the Regional Director andmailed them to Respondent on the day they were writtenand dated, August 20, 1971, 3 days after the election. Thiswas timely. To be noted in this connection is that the objec-tions, in evidence as General Counsel's Exhibit 1-i, werestamped in the Regional Office on August 20, 1971.McPherson credibly testified that they decided not tosend the objections to Respondent by registered or certifiedmail, and instead sent them in a plain white envelope withno identification of the sender, because both he and Shaverknew "through past experience . . . that registered mail canbe refused"; "Because we have been refused service onother written material that has been sent out."The parties stipulated that if called as a witness Shaver'stestimony would be substantially the same as McPherson'sconcerning the mailing of the objections.With questionable truthfulness two Surma brothers testi-fied that the objections were not received by Respondent.Under all the circumstances of these cases I do not credittheir testimony.Vice President Merritt Surma, who by his demeanor andby his testimony did not appear to me to be a crediblewitness, testified that every day he picks up the mail sent toRespondent's main office in Little Falls, opens it, and readsit; that the objections, General Counsel's Exhibit 1-i, nevercame in the mail, and that he had never seen it before. Histotal cross-examination went as follows:Q. (By Mr. Shaver) You say you never seen the doc-ument before?A. No.Q. Never have at any time?A. No.Q. This was the first time you looked at it now? Thelawyer never showed it to you at any time prior totalking to you here or at your office?A. No.MR SHAVER All right.On redirect examination Respondent's attorney attempt-ed to correct the witness' clear effort on cross-examinationto convey the false impression that he had never seen thedocument before he was on the witness stand. On redirecthe testified that Respondent's attorney had shown him thedocument "in the hall this morning," and that prior to that TRI-CITY PAVINGhe had never talked to Respondent's attorney about it.Of note in weighing Merritt Surma's credibility is that theeligibility list produced at the election by Respondent in-cluded the name of Job Superintendent Elmer Engel as aneligible voter, although supervisors were excluded as eligiblevoters in the consent election agreement. As the vice presi-dent who ran the office and kept the books, Merritt Surmawas responsible for misrepresenting Engel's status by in-cluding him on the eligibility list.Casting further doubt on Respondent's denial that it re-ceived the objections was the self-contradiction of some ofRespondent's testimony. Thus, President Del Surma testi-fied that Respondent's attorney showed him the objectionson the Friday before the hearing herein opened the follow-ing Tuesday; whereupon Respondent's attorney testifiedthat he first saw the objections at the hearing when opposingcounsel showed it to him "prior to submission in these pro-ceedings."Upon all of the credited facts in these cases, and upon theentire record considered as a whole, I find and hold that theunion agents filed timely objections with the Board's Re-gional Director, and timely mailed a copy of them properlyaddressed and stamped to Respondent at its office andprincipal place of business in Little Falls, Minnesota. Asthere was no credible or credited evidence to overcome thepresumption that the document was received within a fewdays of its mailing, I find that it was received by Respondentin timely fashion within such few days. Cf.Sears Roebuckand Co.,117 NLRB 522, 523;S.Frederick Sansone Co., 127NLRB 1301, 1302;Thiele Co.,128 NLRB 19.B.Whether the Board Should Grant aBargaining OrderIn my judgment the Board should set aside the electionand grant the Union a bargaining order. Of great signifi-cance is the fact that all of Respondent's violations of theAct found in the Trial Examiner's Decision dated April 4,1972, occurred before the election, and that Respondent'sthreats containedin itspayroll enclosure and in PresidentDel Surma's speeches were expressly made to defeat theUnion at the election. These threats, and Respondent's ac-tions on election day in having an ex-employee come downand vote, were an interference with the election process.Respondent's violations, found in the Trial Examiner's De-cision, precluded the possibility of a free and fair electionamongRespondent'semployeesthenandnow.Respondent's violations were serious and substantial; theyinterfered with the election process; they were of a characterwhich employees would not forget and would remember ifanother election were held; and there is substantial likeli-hood that Respondent's threats and other violations wouldrecur if another election were held.Upon the foregoing findings and conclusions and uponthe findings and conclusions set forth in the TrialExaminer's Decision dated April 4, 1972, I reach the follow-ing:CONCLUSIONS OF LAW1.Tri-CityPaving Inc., is engaged in commerce within185the meaning of Section 2(6) and (7) of the Act.2.Minnesota State Area Heavy and Highway Construc-tion Committee consists of various labororganizations in-cluding International Union of Operating Engineers, LocalNo. 49; Laborers International Union of North America,Local No. 563; and International Brotherhood of Team-sters,Local No. 358; all of which are labororganizationswithin the meaning of Section 2(5) of the Act.3.By discriminatorily failing and refusing to rehire Ed-ward Fedor and Joseph Gilson for work during the 1971constructionseason,because of their suspected union sym-pathy and activity, thereby discouraging membership andactivity in the Union, Respondent has violated and is violat-ing Section 8(a)(3) and (1) of the Act.4.By threatening a prounion applicant for rehire that hewould have to find a fob with a union employer, that theCompany is not going to hire anyone having anything to dowith the Union, and that the owners will not allow hisreemployment because of the Union, Respondent has vio-lated and is violating Section 8(a)(1) of the Act.5.By threatening employees that if the Union won theelection or got into the Company Respondent would quit,sell out, fire the employees, lay offsomeemployees, lay offthose it thought voted for the Union, reduce operations,eliminatesome crews and just finish jobs on hand, wouldprobably not bid for more jobs, Respondent has violatedand is violating Section 8(a)(1) of the Act.6.By threatening employees that if the Union won theelection employees would have work only in their own clas-sification,would not work enough weeks during the con-struction season to qualify for unemployment benefitsduring the winter, and would probably lose time and paybecause of a strike, Respondent has violated and is violatingSection 8(a)(1) of the Act.7.By threatening that everyone would be fired whosename was on a list of those who signed for the Union in thespring of 1971, Respondent has violated and is violatingSection 8(a)(1) of the Act.8.By interrogating an employee as to what he thought ofthe Union, Respondent has violated and is violating Section8(a)(1) of the Act.9.By threatening a prounion employee that he is cuttinghis own throat Respondent has violated and is violatingSection 8(a)(1) of the Act.10.By suggesting that the employees form their ownunion within the Company, Respondent interfered with,restrained, and coerced employees in the rightsguaranteedin Section 7 of the Act, in further violation of Section8(a)(1).11.On August 20, 1971, the Union timely filed andserved upon Respondent a copy of its objections to conductaffecting the results of the August 17, 1971, election, bydepositing it in the United States mail on August 20, 1971,properly stamped and addressed to Respondent at its prin-cipal office and place of business.12.On May 18, 1971, the Union demanded that Respon-dent bargain with it and Respondent refused the demand.This demand operated in law as a continuing demand.13.On June 22, 1971, the Union represented a majorityof Respondent's employees in an appropriate unit and was,and since then at all times has been and is, the exclusive 186DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining agent of those employees.14.By refusing and failing to recognize and bargain withtheUnion on and after June 22,1971,Respondent hasviolated and is violating Section 8(a)(5) and(1) of the Act.15.The aforesaid labor practices are unfair labor practic-es affecting commerce within the meaning of Section 2(6)and (7)of the Act.REMEDYIn order to effectuate the policiesof the Act,I recom-mend the customary broad cease-and-desist order and theaffirmative relief conventionally ordered in cases of thisnature,where Respondent's unfair labor practices were ofa character which struck at the roots of employee rightssafeguardedby the Act.To remedyits discriminatory failure and refusal to rehireEdward Fedor and Joseph Gilson,Respondent will be re-quired tooffer eachof them,immediately,employment forthe full1973 constructionseasonat the workthey principal-ly performed in the 1970construction season,or if that workno longer exists, to substantiallyequivalentwork,withoutprejudice to his seniority or other rightsand privileges; andto pay them backpay for the 1971construction season (lessnet interim earnings) computed on a quarterlybasis, plusinterest at 6 percent per annum,as prescribed in F.W.Woolworth Company,90 NLRB 289, andIsisPlumbing &HeatingCo.,138 NLRB 716, from thedate the firsttruckdri-ver startedworking to the date the last truckdriverstoppedworking thatseason inthe case of Fedor,and for the fullperiodRonnie Oinesworked thatseason in the case ofGilson.Under all thecircumstances of these cases I recommendthat the electionof August 17, 1971, beset aside,and thatRespondent recognizeand bargainin good faithwith theUnion.[RecommendedOrder omitted frompublication.]